ERVIN, Justice
(dissenting) :
It appears to me that F.S. Section 822.23 F.S.A. is unconstitutionally vague and uncertain. The words “larceny or depredation or other offense” are void for over-breadth. The terms “depredation” and “other offense,” as used, have such a wide *151range of application as to defy reasonable understanding thereof by persons of common intelligence. Cf. Driver v. VanCott (Fla.1971) 257 So.2d 541. Other statutes not infected with the vagueness of F.S. Section 822.23 F.S.A., cover generally offenses involving trespass of private property, larceny, and property violations. Section 822.23 appears to “overkill” and in doing so goes beyond constitutional standards of certainty.
I concur in Justice BOYD’s opinion that the evidence to convict is insufficient.